Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
DETAILED ACTION
Examined independent claims 1 and 17 as amended in the Examiner’s amendment are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-16 (of Group II) directed to using the allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and all pending claims 1, 3, 5 and 7-20 are fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and II as set forth in the Office action mailed on 28 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/28/2022 in response to a telephone interview with Brett Sylvester on 02/23/2022.
Claim 1 has been amended as follows:
In claim 1, line 29, after the word “substituent;”, delete the words “R4 to R11 each independently represents a hydrogen atom or an aryl group, wherein the aryl groups may have a substituent; and at least one of R4, R5, R6, or R7 represents an aryl group which may have a substituent, and 3 at least one of R8, R9, R10, or R11 represents an aryl group which may have a substituent” and replace with the words --R4,  R6 to R9 and R11 each independently represents a hydrogen atom and each of R5 and R10 represents an aryl group which may have a substituent--.
Claim 3 has been cancelled.
Claim 5 has been amended as follows:
In claim 5, line 2, after the words “at least one of”, replace the words “R4, R5, R6, R7, R8, R9, R10, or R11” with the words --R5  or R10--. 
Claim 14 has been amended as follows:
In claim 14, line 34, after the word “substituent;”, delete the words “R4 to R11 each independently represents a hydrogen atom or an aryl group, wherein the aryl groups may have a substituent; and at least one of R4, R5, R6, or R7 represents an aryl group which may have a substituent, and 3 at least one of R8, R9, R10, or R11 represents an aryl group which may have a substituent” and replace with the words --R4,  R6 to R9 and R11 each independently represents a hydrogen atom and each of R5 and R10 represents an aryl group which may have a substituent--.
Claim 17 has been amended as follows:
In claim 17, line 28, after the word “substituent;”, delete the words “R4 to R11 each independently represents a hydrogen atom or an aryl group, wherein the aryl groups may have a substituent; and at least one of R4, R5, R6, or R7 represents an aryl group which may have a substituent, and 3 at least one of R8, R9, R10, or R11 represents an aryl group which may have a substituent” and replace with the words --R4,  R6 to R9 and R11 each independently represents a hydrogen atom and each of R5 and R10 represents an aryl group which may have a substituent--.
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal part of the statutory term of any patent granted on this application which extend beyond the expiration date of the full statutory term of any patent which may issue from U.S. Application Serial Nos. 16/583,870 and 16/584,079 have been reviewed and have been accepted.  
Information Disclosure Statement
The information disclosure statements filed on 08/03/2022 has been considered and a signed copy of the IDS is enclosed.
Allowable Subject Matter
Claims 1, 5 and 7-20, renumbered as 1-16 respectively, are allowed.
The following is an examiner’s statement of reasons for allowance: The newly submitted Information Disclosure Statements filed on 08/03/2022 do not contain any references that render the previously allowed claims un-patentable. Applicant’s arguments of high detection sensitivity having aryl group for R5 and R10 in the compound of formula (2), in view of the amendment as described in the Examiner’s amendments are persuasive to overcome the rejection under 35 USC 103. Applicant’s filing of terminal disclaims over application numbers 16/583,870 and 16/584,079 are persuasive to overcome the double patenting rejection over the applications 16/583,870 and 16/584,079. The obviousness type double patenting rejection over application number 10/816,469 has been withdrawn in view of the amendments as described in the Examiner’s amendments. Therefore, the closest prior art or records do not teach or reasonably suggest a kit composition as claimed in independent claims 1, 14, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641